     Case 8:20-cv-00661-DOC-KES Document 18 Filed 07/02/20 Page 1 of 3 Page ID #:129




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    JENNIFER JACOBS (Cal. Bar No. 157609)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-6167
 8          Facsimile: (213) 894-7819
            E-mail: Jennifer.Jacobs3@usdoj.gov
 9
10    Attorneys for Defendant
11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     SOUTHERN DIVISION
14
15 LINDA PEHOVIACK,                               No. CV 20-00661 DOC (KESx)
16                Plaintiff,                      OPPOSITION TO PLAINTIFF’S EX
                                                  PARTE APPLICATION
17          vs.
18 ALEX AZAR, in his official capacity as         Hearing
   Secretary of the UNITED STATES                 Date: July 13, 2020
19 DEPARTMENT OF HEALTH AND
   HUMAN SERVICES,                                Time: 8:30 a.m.
20                                                Ctrm: 9D (Santa Ana)
                Defendant.
21
                                                  Honorable David O. Carter
22                                                United States District Judge
23
24
25
26
27
28                                            1
     Case 8:20-cv-00661-DOC-KES Document 18 Filed 07/02/20 Page 2 of 3 Page ID #:130




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2
            Plaintiff Linda Pehoviack’s ex parte application for permission to file a sur-reply
3
      should be denied on the grounds the proposed sur-reply does not contain evidence or
4
      argument that is either relevant to the subject motion or which could not have been
5
      asserted in her opposition to Defendant’s motion to dismiss.
6
            First, Exhibit 1 to Pehoviack’s sur-reply—i.e., a letter to Novocure, Inc., dated
7
      October 23, 2019, acknowledging Novocure’s re-validated Medicare enrollment—does
8
      not establish that Novocure was a “non-participating” Medicare provider at the time the
9
      subject medical care was given, i.e., July through October 2018.
10
            Second, even if Exhibit 1 did establish that Novocure was a non-participating
11
      provider in 2018, such fact alone does not establish that Novocure has the right to
12
      recover any of the costs of the subject medical treatment from Pehoviack. Non-
13
      participating Medicare providers may lack recourse against beneficiaries where, as here,
14
      treatment is determined to be not covered and the supplier should have known of such
15
      fact.1 (See RJN, Ex. A [Council Decision].)
16
      ///
17
            1
18              Chapter 30, section 10 of the MCPM introduces the “Financial Liability
19    Protections (FLP) Provisions of Title XVIII” which state “The FLP provisions of the
20    Social Security Act (hereinafter referred to as the Act) protect beneficiaries, healthcare
21    providers, and suppliers under certain circumstances from unexpected liability for
22    charges associated with claims that Medicare does not pay.” MCPM, Chapter 30, at 12
23    (Section 10). Chapter 30 of the MCPM can be found at:
24    https://www.cms.gov/Regulations-and-
25    Guidance/Guidance/Manuals/Downloads/clm104c30.pdf.
26
27
28                                                  2
     Case 8:20-cv-00661-DOC-KES Document 18 Filed 07/02/20 Page 3 of 3 Page ID #:131




1           Pehoviack has the burden of establishing standing. Lujan v. Defenders of Wildlife,
2     504 U.S. 555, 560-61 (1992). Notably, Pehoviack has not submitted any evidence that
3     she has paid money up front for the TTFT claim on appeal, nor has she offered any
4     argument or evidence to substantiate her arrangement with Novocure that somehow
5     obligates her in any way to pay for the denied TTFT claim. In sum, Pehoviack has failed
6     to establish that she has sustained, or imminently will sustain, any economic or other
7     injury as the result of the Secretary’s denial of the subject claim.
8           Thus, Pehoviack’s ex parte application should be denied on the grounds she lacks
9     good cause to file a sur-reply because she has failed to establish that Exhibit 1 was not
10    available to her or that she could not have raised the proposed arguments at the time of
11    filing her opposition.
12    Dated: July 2, 2020                         Respectfully submitted,
13                                                NICOLA T. HANNA
                                                  United States Attorney
14                                                DAVID M. HARRIS
                                                  Assistant United States Attorney
15                                                Chief, Civil Division
                                                  JOANNE S. OSINOFF
16                                                Assistant United States Attorney
                                                  Chief, General Civil Section
17
18                                                   /s/
                                                  JENNIFER R. JACOBS
19                                                Assistant United States Attorney
20                                                Attorneys for Defendant
21
22
23
24
25
26
27
28                                                  3
